                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


    MARIA D.C. ALBINO,
                                      1:17-cv-02590-NLH
                         Plaintiff,
                                      OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                       Defendant.


APPEARANCES:

SAMUEL FISHMAN
11450 BUSTLETON AVENUE
PHILADELPHIA, PA 19116
     On behalf of Plaintiff

HEATHER TASHMAN FRITTS
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123
     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number
of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.
(“SSI”) 2 under Title II and Title XVI of the Social Security

Act. 3    42 U.S.C. § 401, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since her alleged onset date of

disability, February 27, 2013.       For the reasons stated below,

this Court will affirm that decision.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On May 7, 2013, Plaintiff, Maria D.C. Albino,

protectively filed an application for SSI and DIB, 4 alleging


2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or
disabled. 42 U.S.C. § 1381 et seq.
3 The standard for determining whether a claimant is disabled
is the same for both DIB and SSI. See Rutherford v. Barnhart,
399 F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599,
and the parallel SSI regulations are found at 20 C.F.R. §§
416.900-416.999, which correspond to the last two digits of
the DIB cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20
C.F.R. § 416.945). The Court will provide citations only to
the DIB regulations. See Carmon v. Barnhart, 81 F. App’x 410,
411 n.1 (3d Cir. 2003) (explaining that because “[t]he law and
regulations governing the determination of disability are the
same for both disability insurance benefits and [supplemental
security income],” “[w]e provide citations only to the
regulations respecting disability insurance benefits”).
4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to

                                     2
that she became disabled on February 27, 2013. 5   Plaintiff

claims that she can no longer work at her previous jobs of

assembly line worker and pharmacy technician because she

suffers from migraines, Hepatitis C, and adjustment disorder

with depressed mood and anxiety.

     Plaintiff’s initial claim was denied on September 16,

2013, and upon reconsideration on October 28, 2013.    Plaintiff

requested a hearing before an ALJ, which was held on April 28,

2015.   On August 24, 2015, the ALJ issued an unfavorable

decision.   Plaintiff’s Request for Review of Hearing Decision

was denied by the Appeals Council on February 24, 2017, making

the ALJ’s August 24, 2015 decision final.   Plaintiff brings

this civil action for review of the Commissioner’s decision.




the claimant.   See SSA Handbook 1507; SSR 72-8.

5 Even though Plaintiff contends that her onset date of
disability is February 27, 2013, the relevant period for
Plaintiff’s SSI claim begins with her May 13, 2013 application
date, through the date of the ALJ’s decision on April 28,
2015. See 20 C.F.R. § 416.202 (claimant is not eligible for
SSI until, among other factors, the date on which she files an
application for SSI benefits); 20 C.F.R. § 416.501 (claimant
may not be paid for SSI for any time period that predates the
first month she satisfies the eligibility requirements, which
cannot predate the date on which an application was filed).
This difference between eligibility for SSI and DIB is not
material to the Court’s analysis of Plaintiff’s appeal.

                                   3
II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).        A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”        42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”        Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.   See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

      A reviewing court has a duty to review the evidence in

its totality.      See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.



                                    4
1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).   Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.    Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his


                                  5
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).     Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).     In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”   Williams, 970 F.2d at 1182.    However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.     Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB and SSI

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically



                                 6
determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).   Under this

definition, a Plaintiff qualifies as disabled only if his

physical or mental impairments are of such severity that he is

not only unable to perform his past relevant work, but cannot,

given his age, education, and work experience, engage in any

other type of substantial gainful work which exists in the

national economy, regardless of whether such work exists in

the immediate area in which he lives, or whether a specific

job vacancy exists for him, or whether he would be hired if he

applied for work.   42 U.S.C. § 1382c(a)(3)(B) (emphasis

added).

     The Commissioner has promulgated regulations 6 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-

step process is summarized as follows:

     1.    If the claimant currently is engaged in substantial
           gainful employment, he will be found “not disabled.”



6 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. Because the ALJ issued her
decision prior to that effective date, the Court must employ
the standards in effect at the time of his decision.

                                 7
      2.     If the claimant does not suffer from a “severe
             impairment,” he will be found “not disabled.”

      3.     If the severe impairment meets or equals a listed
             impairment in 20 C.F.R. Part 404, Subpart P,
             Appendix 1 and has lasted or is expected to last for
             a continuous period of at least twelve months, the
             claimant will be found “disabled.”

      4.     If the claimant can still perform work he has done
             in the past (“past relevant work”) despite the
             severe impairment, he will be found “not disabled.”

      5.     Finally, the Commissioner will consider the
             claimant’s ability to perform work (“residual
             functional capacity”), age, education, and past work
             experience to determine whether or not he is capable
             of performing other work which exists in the
             national economy. If he is incapable, he will be
             found “disabled.” If he is capable, he will be
             found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).     Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).        In the first four steps of

the analysis, the burden is on the claimant to prove every

element of his claim by a preponderance of the evidence.        See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former



                                   8
job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”     Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

     C.    Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of migraine headaches and adjustment disorder were

severe.   At step three, the ALJ determined that Plaintiff’s

severe impairments or her severe impairments in combination

with her other impairments did not equal the severity of one

of the listed impairments.    The ALJ then determined that

Plaintiff’s residual functional capacity (“RFC”) precluded her

from performing her past work as an assembly line worker or

pharmacy technician, but her RFC rendered her capable of

performing unskilled work at all exertional levels (steps four

and five). 7


7 See 20 C.F.R. § 404.1568 (explaining that unskilled work “is
work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time”);
20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the

                                   9
     When Plaintiff filed her appeal, Plaintiff’s main basis

for seeking reversal concerned her Hepatitis C condition.

Plaintiff argued that the ALJ violated Third Circuit precedent

by providing “little weight” to an opinion by what she

understood to be her treating “psychiatrist,” Andres Ayala.

Ayala had rendered an opinion regarding how Plaintiff’s

Hepatitis C affected her.   Plaintiff further argued that the

ALJ erred by failing to deem her Hepatitis C a “severe

impairment,” and, as a result, erred at step five by not

considering the effects of Hepatitis C in her determination

that Plaintiff was capable of the full ranges of unskilled work

at all exertional levels.

     During the Court’s review of Plaintiff’s appeal, the Court

raised with the parties an issue concerning Ayala’s credentials

as a psychiatrist disclosed in his otherwise unrelated criminal

prosecution.   On November 21, 2018, this Court issued an Order

to Show Cause in this case and in United States v. Andres

Ayala, 1:17-cr-00176-NLH-1, regarding the disclosure of two

paragraphs (¶¶ 66, 67) in Ayala’s Final Presentence

Investigation Report prepared on September 14, 2017.   It



national economy, we classify jobs as sedentary, light,
medium, heavy, and very heavy.”).


                                10
appeared to the Court that Ayala was not a licensed

psychiatrist or even licensed as a doctor in the United States,

and moreover that the parties were misinformed about Ayala’s

credentials and unaware of his criminal prosecution.    (Docket

No. 14.)   Neither the Government nor Ayala objected to the

disclosure of the content of paragraphs 66 and 67, the Court

ordered their disclosure, and the Court directed Plaintiff and

Defendant in this case to file supplemental briefs in response

to the information. 8   (Docket No. 15.)


8The content of ¶¶ 66 and 67 of the Final Presentence
Investigation Report is as follows:

          66. In 1975, the defendant [Andres Ayala]
     reportedly graduated from Daniel Alcides Carrion High
     School in Peru. From 1975 to 1978, the defendant worked
     and was not enrolled in any educational program. From
     1978 to 1988, the defendant attended Instituto
     Politecnico National University in Mexico City, Mexico,
     graduating with a Medial Doctorate degree with a
     specialty in obstetrics. In addition, from January 2002
     to February 2003, Ayala attended Transinde S.C., a job
     training program in Mexico City, Mexico. Ayala completed
     a psychology and therapeutic management course, earning a
     diploma. Ayala denied any other educational ventures.
     However, the defendant expressed an interest in
     continuing his medical education in the future.

          67. Ayala was a licensed medical doctor in Mexico,
     but does not hold any professional licenses in the United
     States. According to the defendant, he “sent papers” to
     the New Jersey Medical Board for equivalency
     considerations. However, Ayala was advised he could only
     work as a mental health counselor without the authority
     to write prescriptions.

                                 11
     In her supplemental brief, Plaintiff argues that the ALJ’s

decision should be reversed and her claim remanded for a new

hearing because both she and the SSA were innocent victims of

fraud by Ayala, whose crime impacted others such as Dr. Abraham

Horn who also treated Plaintiff and sought Ayala’s medical

opinion.   Plaintiff argues that remand permits this claim to be

re-adjudicated consistent with ordinary due process.   (Docket

No. 16.)   In contrast, Defendant argues that Ayala’s criminal

conduct does not impact the ALJ’s decision.   Defendant argues

that the ALJ afforded Ayala’s opinion little weight, and

Ayala’s purported medical opinion as to the disabling nature of

Plaintiff’s Hepatitis C was therefore not factored into the

ALJ’s assessment of Plaintiff’s RFC, and thus does not affect

the determination that substantial evidence supports the ALJ’s

conclusion that Plaintiff was not disabled.   (Docket No. 17.)

The Court agrees with Defendant, and a review of the ALJ’s

analysis shows why.

     In determinating at step two that Plaintiff’s Hepatitis C

was not “severe,” the ALJ noted that in order for a claimant to

meet the step two “severe impairment” standard, the claimant

must demonstrate something beyond “a slight abnormality or a

combination of slight abnormalities which would have no more



                                12
than a minimal effect on an individual's ability to work.”     SSR

85–28.   The ALJ then detailed the medical evidence that

referred to Plaintiff’s Hepatitis C.

     The ALJ noted that the medical evidence showed Plaintiff’s

only treatment for Hepatitis C was medication, but there was

little objective record evidence of such care.    On February 28,

2013, Plaintiff was seen by Dr. Horn at South Jersey

Gastroenterology for a Hepatitis C follow-up.    Plaintiff’s

physical examination was normal and revealed no stigmata of

chronic liver disease.   On March 14, 2013, Dr. Horn wrote to

Ayala, requesting his perspective as Plaintiff’s psychiatrist

whether it was okay to start Plaintiff on Interferon to manage

her Hepatitis C.   Dr. Horn also stated that he was happy to see

that Plaintiff was going to have ongoing monitoring with Ayala

to look for psychiatric side effects from Interferon.    On July

30, 2013, Plaintiff was examined by a state consultative

internal medicine doctor, who reported essentially normal

findings as to Plaintiff’s physical condition.

     Following Plaintiff’s February 28, 2013 visit with Dr.

Horn, there are no records regarding her Hepatitis C condition

for the next year.   On April 16, 2014, Plaintiff visited Dr.

Christina Capanescu at Cooper Digestive Health Institute, where



                                13
Plaintiff’s physical examination was normal and she was not

jaundiced.    Subsequent lab work and an ultrasound of

Plaintiff’s liver on May 7, 2014 revealed no sign of liver

disease.    On October 2, 2014 and December 18, 2014, Plaintiff

returned to Dr. Capanescu for follow-up examinations, and Dr.

Capanescu found no issues related to Hepatitis C, although Dr.

Capenescu noted that Plaintiff reported she was nervous/anxious

and had insomnia, and suffered from nasal sinus congestion.

Dr. Capenescu also prescribed Plaintiff a newly approved

Hepatitis C medication, Harvoni (ledipasvir/sofosbuvir). 9

     On May 30, 2014, Ayala completed a “Hepatitis C Residual

Functional Capacity Questionnaire.”    The ALJ noted in her

decision:

     [Ayala] provided an opinion that the claimant is
     restricted to less than sedentary work and from being able
     to perform several basic work-related activities on a
     sustained basis (i.e., eight hours a day, five days a
     week, or an equivalent work schedule) (Exhibit 7F). The
     Administrative Law Judge gives little weight to this
     opinion because Dr. Ayala is a psychiatrist and his
     opinion of limitations due to the claimant's Hepatitis C
     is beyond his medical specialty. Moreover, the opinion is
     clearly not supported by gastroenterology treatment
     records, as discussed in this decision.

(R. at 25.)




9 At the time of the ALJ hearing on April 28, 2015, Plaintiff
had been on Harvoni for three months.

                                 14
     Plaintiff originally argued that the ALJ’s dismissal of

Ayala’s opinion was reversable error because a treating

physician’s opinions are entitled to great weight, and Ayala,

believed to be a medical doctor and a primary treatment

provider for Plaintiff, treated Plaintiff as a team with her

other physicians.   Thus, Plaintiff argued, the ALJ’s rejection

of Ayala’s opinion as to the effects of Plaintiff’s Hepatitis C

because he is not a Hepatitis C specialist is improper.

     Even though a treating physician’s opinions are typically

entitled to “great weight,” an ALJ may reduce her reliance upon

a treating physician’s opinions if those opinions are

inconsistent with other medical evidence, and if she explains

her reasoning.   Plummer v. Apfel, 186 F.3d 422, 439 (3d Cir.

1999) (“[A]n ALJ is permitted to accept or reject all or part

of any medical source's opinion, as long as the ALJ supports

his assessment with substantial evidence.”), cited by

Brownawell v. Commissioner, 554 F.3d 352, 355 (3d Cir. 2008));

Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981) (“We are

also cognizant that when the medical testimony or conclusions

are conflicting, the ALJ is not only entitled but required to

choose between them. . . . [W]e need from the ALJ not only an

expression of the evidence s/he considered which supports the



                                15
result, but also some indication of the evidence which was

rejected.”).

     Here, unlike cases where the ALJ rejects the treating

physician’s opinions in favor of consultative physician’s

opinions, the ALJ fully credited Plaintiff’s treating

physicians who specifically treated Plaintiff for Hepatitis C.

As for Ayala, who primarily provided care for Plaintiff’s

mental impairments, the ALJ properly explained why she afforded

little weight to his opinion as to the effects of Plaintiff’s

Hepatitis C, assuming as everyone else had to that point that

Ayala was in fact a licensed doctor.   The ALJ explained that as

opposed to Plaintiff’s doctors who specifically treated

Plaintiff for Hepatitis C, Ayala’s opinion as to the effects of

her Hepatitis C were contrary to the more comprehensive medical

records of Plaintiff’s Hepatitis C doctors.

     Eliminating or discounting Ayala’s opinion because he is

not actually a physician only reinforces the ALJ’s assessment

of his opinion and her conclusion that Plaintiff’s Hepatitis C

was not a severe impairment.   By discounting Ayala’s opinion as

to the impact of Plaintiff’s Hepatitis C on her ability to

work, the ALJ’s RFC determination was not based, even in part,

on Ayala.   Thus, remand is not warranted because nothing would



                                16
change the result.   Having a separate and independent reason to

question Ayala’s opinion – his lack of credentials – does not

cast doubt on the ALJ’s decision to question it based on a lack

of support in the medical record.    Indeed, in light of the

revelation of Ayala’s false medical credentials, the ALJ’s

assessment of Ayala’s opinion is even more prescient.

     The recent decision of Hicks v. Commissioner of Social

Security, -- F.3d ---, 2018 WL 6072336 (6th Cir. Nov. 21,

2018), cited by Plaintiff, is distinguishable.   That case

involved a massive fraud that sadly and disturbingly involved

the administrative decision making process itself.    Although

the Court recognizes that Plaintiff was a victim of her chosen

private medical provider in that her psychiatric treatment may

not have been compliant with the proper standard of care,

Ayala’s fraud ultimately has no impact on the outcome of her

disability determination and her appeal to this Court.    The

Court therefore finds that substantial evidence supports the

ALJ’s decision at step two.

     The Court now turns to Plaintiff’s other arguments on

appeal, which flow from her contention that the ALJ should have

considered her Hepatitis C to be severe, and accordingly should

have considered her Hepatitis C in combination with her mental



                                17
impairments in the subsequent steps.   Even if the Court were to

accept Plaintiff’s argument, substantial evidence in the record

supports the ALJ’s ultimate conclusion that Plaintiff retained

the RFC to perform the full range of unskilled work at all

exertional levels. 10

     The medical evidence, relating to both Plaintiff’s

Hepatitis C as well as her severe impairments of migraines and

adjustment disorder with depressed mood and anxiety, is

detailed in the ALJ’s decision, along with the in-person

observations of Plaintiff by the Social Security Administration

staff, and Plaintiff’s subjective complaints and testimony.

Based on a totality of the objective medical evidence and

Plaintiff’s own reports of her daily capabilities, the ALJ

determined Plaintiff’s RFC, which reflects “what [the claimant]

can still do despite [his or her] limitations.”   20 C.F.R. §

416.945(a). 11

      In making a RFC determination, the ALJ was required to do




10The ALJ also found that Plaintiff must avoid concentrated
exposure to noise, was limited to simple and routine tasks
such as found in unskilled work, and have only occasional
social interaction.
11The RFC finding is a determination expressly reserved to the
Commissioner. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2),
404.1546(c), 416.946(c).

                               18
the following:

     In determining whether you are disabled, we consider all
     your symptoms, including pain, and the extent to which
     your symptoms can reasonably be accepted as consistent
     with the objective medical evidence and other evidence.
     By objective medical evidence, we mean medical signs and
     laboratory findings . . . . By other evidence, we mean .
     . . statements or reports from you, your treating or
     nontreating source, and others about your medical history,
     diagnosis, prescribed treatment, daily activities, efforts
     to work, and any other evidence showing how your
     impairment(s) and any related symptoms affect your ability
     to work. . . .

20 C.F.R. § 404.1529.

     Under this framework, the ALJ in this case determined that

Plaintiff could perform unskilled work at all exertional

levels.   In ordinary parlance, that means Plaintiff was capable

of working at a job: (1) “which needs little or no judgment to

do simple duties that can be learned on the job in a short

period of time,” 20 C.F.R. § 404.1568; and (2) requires the

ability to perform “three work positions (standing, walking,

and sitting) and four worker movements of objects (lifting,

carrying, pushing, and pulling),” SSR 85-15.   The record

evidence regarding Plaintiff’s Hepatitis C did not impair

Plaintiff’s abilities in these areas.

     Relatedly, the ALJ properly relied upon the Medical–

Vocational Guidelines, or “Grids,” in making her decision that

Plaintiff was not totally disabled and possessed the RFC to


                                19
perform unskilled work at all exertional levels. 12   The

Regulations explain, “Work exists in the national economy when

there is a significant number of jobs (in one or more

occupations) having requirements which you are able to meet

with your physical or mental abilities and vocational

qualifications.”   20 C.F.R. § 404.1566(b).   In making this

step five determination, an ALJ is required to take notice of

reliable job information available from various governmental

and other publications, such as the Dictionary of Occupational

Titles, County Business Patterns, Census Reports, Occupational

Analyses, and Occupational Outlook Handbook.    Id.   The ALJ may

also use the services of a vocational expert (“VE”).    Id.    A

VE, when presented with a hypothetical claimant mirroring the

relevant impairments of the current disability applicant, can

offer specific examples of available jobs or opine on the

applicant's ability to perform a certain range of work.      Id.

     A vocational specialist is not always required, however,

and an ALJ may solely rely upon the Grids in his step five

analysis.   See SSR 85–15.   “Where there is no exertional


12The Grids is a group of clear rules that dictate a finding
of disabled or not disabled based on a claimant’s vocational
factors (age, education, and work experience) and individual
RFC. See Medical–Vocational Guidelines of Appendix 2 of 20
C.F.R. pt. 404, subpt. P, app. 2.

                                 20
impairment, unskilled jobs at all levels of exertion

constitute the potential occupational base for persons who can

meet the mental demands of unskilled work,” SSR 85–15, and an

ALJ may reply solely on the Grids to meet her burden at step

five.

     This is exactly the case here.     The ALJ determined that

Plaintiff’s RFC met the parameters of SSR 85-15, and she

therefore could rely upon the Grids to show a significant

number of jobs in the national economy Plaintiff could perform.

The ALJ was permitted to do so. 13    See Allen v. Barnhart, 417

F.3d 396, 404 (3d Cir. 2005) (distinguishing Sykes v. Apfel,

228 F.3d 259 (3d Cir. 2000), and explaining that where a

plaintiff presents only nonexertional limitations, the ALJ’s

use of the Grids is appropriate in certain circumstances); Cole

v. Commissioner of Social Security, 2017 WL 4316876, at *5

(D.N.J. 2017) (discussing “Acquiescence Ruling 01-1(3) -     Sykes

v. Apfel, 228 F.3d 259 (3d Cir. 2000) — Using the Grid Rules as

a Framework for Decisionmaking When an Individual's

Occupational Base is Eroded by a Nonexertional Limitation —


13It is important to note that unlike situations where the ALJ
relies upon the Grids and does not take testimony from a
vocational expert, the ALJ in this case posed hypotheticals to
a VE and discussed various jobs that Plaintiff was capable and
incapable of performing.

                                 21
Titles II and XVI of the Social Security Act,” and noting that

AR 01-1(3) does not apply to claims where the ALJ relies upon

an SSR (such as SSR-15 applicable here) that includes a

statement explaining how the particular nonexertional

limitation under consideration in the claim being adjudicated

affects a claimant's occupational job base); Dahlhaus v.

Astrue, 2012 WL 3283532, at *12 (D.N.J. 2012) (finding the use

of the Grids is appropriate where the nonexertional limitations

ascribed to a plaintiff by the ALJ limit that plaintiff to

unskilled work).

     Consequently, the Court finds that the ALJ did not err in

her finding that Plaintiff’s Hepatitis C was not a “severe

impairment,” and the ALJ did not err when she determined that

Plaintiff had the RFC to perform unskilled jobs at all

exertional levels as indicated by the Grids.

III. CONCLUSION

     This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh



                                22
the evidence or substitute its conclusions for those of the

ALJ).   The Court finds in this case the ALJ’s determination

that Plaintiff was not totally disabled as of February 27,

2013 is supported by substantial evidence.   The criminal

prosecution of Plaintiff’s own mental health treatment

provider, while unfortunate and indicative of the potential

harmful and collateral consequences of health care fraud, does

not affect the outcome of Plaintiff’s disability claim.     The

decision of the ALJ is therefore affirmed.

     An accompanying Order will be issued.



Date: December 17, 2018                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                23
